DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 November 2020 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Iwase et al. (JP2014-123651 – machine translation).
Considering claims 1 and 3, Iwase teaches a touch panel sensor sheet (Paragraph 1) including an embodiment in Figure 4 (reproduced below) (Paragraph 33) comprising transparent base material (30), second electrode pattern (22), insulation rd full paragraph), which covers (22).  The substrate comprises non-conductive portions with (340) in between patterned portions of (22) (i.e. non-conducting regions on the substrate).  Jumper pattern (23) comprises a conductive polymer (Paragraph 36) (i.e. a conductive contact) with an exposed top surface (i.e. a second major surface) and where the bottom surface (i.e. first major surface) is in contact with (22) and (340).

    PNG
    media_image1.png
    336
    542
    media_image1.png
    Greyscale

While not expressly teaching a singular example of the instantly claimed conductive article, this would have been obvious to one of ordinary skill in the art in view 
Considering claim 2, Iwase teaches where (22) is formed of nanowires (27) (Paragraph 47) and Figure 4 above depicts where they interconnect.
Considering claim 4, Iwase teaches where the transparent base material comprises a resin material or glass (Paragraph 36).
Considering claim 5, Iwase teaches where the exemplary article is transparent (Paragraphs 68-72).
Considering claim 6, Figure 3a of Iwase teaches where the electrodes are elongate elements separated by the nonconductive regions (Paragraph 33).
Considering claim 7, the limitation of “is prepared from a precursor…” is considered to be a product-by-process limitation and is not considered to render a patentable distinction over the prior art absent a showing as to how the claimed process affects the final structure of the claimed conductive article.  See MPEP 2113.  Iwase teaches a substantially identical conductive article configuration as that which is claimed formed by coating the conductive and insulating materials in a pattern and selectively removing portions of the material by etching (Paragraphs 67-72) and is considered to meet the claimed product-by-process limitation, absent an objective showing.

Allowable Subject Matter
Claims 12-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to the instant claims is that of Iwase (JP2014-123651 – machine translation) and Wu (US 2014/0063373 – previously cited).  Iwase differs from the instant claims in that Iwase is silent regarding the entirety of the first major surface being in contact with the transparent conductor and the figures do not reflect this claimed configuration.  Wu requires layer (113) between the substrate and transparent conductive layer and does not teach the claimed configuration.  

Response to Arguments
Applicant’s arguments, see remarks, filed 22 October 2020, with respect to the rejection(s) of claim(s) 1-7 and 12-18 under 35 USC 103 in view of Wu (US 2014/0063373) and Dodds (US 2015/0316955) have been fully considered and are persuasive.  Applicant has amended the claims to recite direct contact not disclosed by Wu as outlined above.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Iwase et al. as outlined above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ozaki et al. (US 2012/0205144) teaches transparent flexible printed wiring boards, but differs from the claimed configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SETH DUMBRIS
Primary Examiner
Art Unit 1784